DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 30, 2022 has been entered.
Status of Claims
Claims 1-20 are pending. Claims 1-5, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 6-9, 11-15 and 18-20 are under examination.
Claim Rejections - 35 USC § 112
Response to Arguments: Applicants argue the claims are definite. See page 8 in the remarks filed June 30, 2022. Applicant’s arguments with respect to indefinites of claims 6-15 have been fully considered and are persuasive. The rejection of claims 6-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
Applicants argue the specification supports the range of no fewer than 8 or 10 amino acids in length to no more than 40 amino acids in length. See pages 8-2 in the remarks filed June 30, 2022. Applicant’s arguments with respect to the written description of claims 6-15 have been fully considered and are persuasive. The rejection of claims 6-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Interpretation: Claims comprising SEQ ID NOs: are interpreted in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Amended claims 6-8 are directed to a method of treating cancer in a subject comprising administering an effective amount of a composition comprising a) a C-terminal endostatin-derived peptide that is no fewer than 8 amino acids in length and no more than 40 amino acids in length and comprises SEQ ID NO: 1, 4, 5, 6, 7, or a variant thereof, b) a C-terminal endostatin-derived peptide that is no fewer than 8 amino acids in length and no more than 40 amino acids in length and comprises a fragment of SEQ ID NO: 3 and further comprises SEQ ID NO: 2 or a variant thereof, c) a nucleic acid molecule encoding a C-terminal endostatin-derived peptide that is no fewer than 8 amino acids in length and no more than 40 amino acids in length and comprises SEQ ID NO: 1, 4, 5, 6, 7, or a variant thereof, and d) a nucleic acid molecule encoding a C-terminal endostatin-derived peptide that is no fewer than 8 amino acids in length and no more than 40 amino acids in length and comprises a fragment of SEQ ID NO: 3 and further comprises SEQ ID NO: 2 or a variant thereof. The transitional phrase “comprising” is open-ended and inclusive; it does not exclude unrecited, unclaimed elements. See MPEP§2111.03 (I). A variant includes modification to amino acids in the claimed sequences , substitutions (conserved and non-conserved) of amino acids in the claimed sequences, fragments of the claimed sequences and fusion to another peptide. See page 20, lines 4-16 in the specification. 
The following claim limitations will be interpreted as follows. The claim limitation “a C-terminal endostatin-derived peptide that is no fewer than 8 amino acids in length and no more than 40 amino acids in length and comprises SEQ ID NO: 1, 4, 5, 6, 7, or a variant thereof” is interpreted to encompasses peptides that are 8 to 40 amino acids in length and at minimum comprises a dipeptide (fragment, variant) of SEQ ID NOs: 1, 4, 5, 6 and 7. The claim limitation “a C-terminal endostatin-derived peptide that is no fewer than 8 amino acids in length and no more than 40 amino acids in length and comprises a fragment of SEQ ID NO: 3 and further comprises SEQ ID NO: 2 or a variant thereof” is interpreted to encompasses peptides that are 8 to 40 amino acids in length and at minimum comprises a dipeptide (fragment, variant) of SEQ ID NO: 3 as well as a dipeptide (fragment, variant) of SEQ ID NO: 2. 
The following rejection is maintained for claims 6, 7 and 11, but has been modified to address the amendments filed June 22, 2022 resulting in a new rejection of claim 9.
Claims 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folkman et al. (US 7,524,811 B2; 2009).
Regarding claims 6, 7, 9 and 11, Folkman et al. teach administering hP7 (C-endostatin peptide of no more than 40 amino acids) to mice with human pancreatic tumors (cancer). See col. 31, line 5-col. 32, line 55 and Figure 1. The hP7 peptide reduced tumor volume by 10%. See Figure 1. The hP7 has the amino acid sequence ETWRTEAPSATGQASSLLGGRLLGQ which corresponds to amino acids 136-160 of the C-terminal end of human endostatin. See SEQ ID NO: 148 and Table 1. The hP7 peptide is 24 amino acids in length and comprises SEQ ID NO: 1 (ATGQASSLL), SEQ ID NO: 5 (ATGQASSLLGGRLLGQ) and fragments (variants) of SEQ ID NO: 4 (i.e., ATGQASSLLGGRLLGQ), SEQ ID NO: 6 (i.e., ETWRTEAPSATGQASS) and SEQ ID NO: 7 (i.e., ETWRTEAPSATGQASSLLGGRLLG).
Folkman et al. further teach administering hP1 to mice with human pancreatic tumors (cancer). See col. 31, line 5-col. 32, line 55 and Figure 1. The hP1 peptide reduced tumor volume by 39%. See Figure 1. The hP1 has the amino acid sequence HSHRDFQPVLHLVALNSPLSGGMRG. See SEQ ID NO: 6 and Table 1. The hP1 peptide is 25 amino acids in length and comprises the dipeptide GG which is a fragment (variant) of SEQ ID NOs: 4, 5 and 7.
Regarding claims 7 and 9, hP7 comprises an amino acid sequence selected from the claimed SEQ ID Nos 1 and 5.
Therefore, the disclosures of Folkman et al. anticipate the claimed invention.
Response to Arguments: Applicant argues the disclosures of Folkman et al. do not anticipate the claimed invention because Folkman et al. teach one cannot use peptide hP7 for treatment of cancer. See pages 10-11 in the remarks filed June 30, 2022.
	Applicant’s argument has been fully considered but is not found persuasive. Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102. MPEP §2131.05. Folkman et al. demonstrate the administration of hP7 reduces pancreatic tumor size in a subpopulation of mice by 10%. See Figure 1. The present claims are directed to treating cancer in a subject comprising administering an effective amount of a composition. Treating as claimed means reducing the frequency with which a symptom of the disease or disorder is experienced by a patient. See page 14, lines 7-8 and page 14, lines 13-15 in the specification. An effective amount as claimed means an amount of compound which is sufficient to provide a beneficial effect to the subject to which the compound is administered. See page 10, line 29 to page 11, line 1 in the specification. Folkman et al. show the amount of hP7 is sufficient to reduce tumor size by 10%; thus, as claimed the amount administered is effective. Folkman et al. show the administration of the hP7 reduces tumor size in the mice; thus, the administration of the hP7 reduced the frequency of increase tumor size in mice and thereby, treated the cancer as claimed. Therefore, the teachings of Folkman et al. teach each and every element as set forth in the claim.
Moreover, the claims are directed to administering variants of SEQ ID NOs: 1, 4, 5, 6 and 7. A variant as claimed encompasses fragments. As discussed above, Folkman et al. teach peptides that comprise a variant of SEQ ID Nos: 1, 4, 5, 6 and 7 that were administered to mice with pancreatic tumors that resulted in a 39% reduction in tumor size. See the peptide hP7. hP7 is a 25 amino acid in length peptide that comprises the dipeptide GG which is a fragment (variant) of SEQ ID NOS: 4, 5and 7.
	Therefore, the disclosures of Folkman et al. anticipate the claimed invention and the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following rejection is maintained for claim 12 and new for claim 8.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Folkman et al. (US 7,524,811 B2; 2009).
The teachings of Folkman et al. are discussed above. 
Regarding claim 8, Folkman et al. do not the peptide variant comprises at most 5 amino acid substitutions as claimed. However, Folkman et al. teach peptides that differ from a sequence in a naturally occurring endostatin protein in about 1, 2, 3, 4, 5 would be expected to retain anti-angiogenic activity. See col. 9, lines 25-30. Therefore, it would have been obvious to one of ordinary skill in the art to limit the number of substitution to 5 in order to retain anti-angiogenic activity.
Regarding claim 12, Folkman et al. do not teach administering a second agent wherein the agent is an anti-cancer agent as claimed. Folkman et al. teach the N-terminal peptides hP1, hP2 and hP5 have statistically significant antitumor activity against pancreatic tumor cells. See col. 31, line 5-col. 32, line 55 and Figure 1.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to co-administer hP7 with hP1, hP2 or hP5 or co-administer hP1 with hP2 and hP5 to the mice with pancreatic tumors. The artisan would have been motivated to do so because hP1, hP2 and hP5 have anti-tumor (anti-cancer) activity and it is prima facie obvious to combine two components known for the same purpose in order to form a third composition to be used for the very same purpose, which in the present case is, reducing cancer tumor growth. There would be a reasonable expectation of success because hP1, hP2 and hP5 have statistically significant antitumor activity against pancreatic tumor cells.
Response to Arguments: Applicant argues the claimed invention is patentable over the teachings of Folkman et al. because Folkman et al. do not teach a C-terminal endostatin-derived peptide as claimed and Folkman et al. teach one cannot use peptide hp7 for treatment of cancer. See pages 11-13 in the remarks filed June 30, 2022.
	Applicant’s arguments have been fully considered and are not found persuasive. Applicant does not offer further arguments regarding the above obviousness rejection beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above. To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above section, which are incorporated in its entireties herein by reference.

The rejection of claims 6-9 under 35 U.S.C. 103 as being unpatentable over Feghali-Bostwick et al. (US 8,507,441 B2; published August 13, 2013) has been withdrawn in view of the amendments filed June 30, 2020. The following rejection of claims 13-15 is maintained and is new for claims 18-20.
Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feghali-Bostwick et al. (US 8,507,441 B2; published August 13, 2013).
Regarding claims 13, 14, 15, 18, 19 and 20, Feghali-Bostwick et al. teach administering the C-terminal endostatin-derived peptides that have anti-fibrotic activity to treat fibrosis or a fibrotic-related disease in a subject. Feghali-Bostwick et al. teach embodiments where the C-terminal endostatin polypeptide is from 5 to 60 amino acids in length. See col. 13, lines 7-19. Feghali-Bostwick et al. further teach the peptides can consist of about 10 to about 60 consecutive amino acids of the C-terminal region of endostatin. See col. lines 27-45. Feghali-Bostwick et al. teach the C-terminal region of endostatin is represented by amino acids 133-180 of human endostatin. See col. 21, lines 8-28. Feghali-Bostwick et al. teach amino acids 133-180 of human endostatin is represented by the sequence SYCETWRTEAPSATGQASSLLGGRLLGQSAASCHHAYIVLCIENSFMT (present SEQ ID NO: 3). See SEQ ID NO: 2. This sequence is identical to the claimed SEQ ID NO: 3 and it comprises the sequence SYCETWRTEAPSATGQASSLLGGRLLGQSAASCHHA which is identical to the claimed SEQ ID NO: 2, the sequence which is identical to the claims SEQ ID NO: 4, the sequence which is identical to the claims SEQ ID NO: 5, the sequence which is identical to the claims SEQ ID NO: 6, and the sequence which is identical to the claims SEQ ID NO: 7. Feghali-Bostwick et al. teach the amino acid regions 133-141 (SYCETWRTE), 145-153 (ATGQASSLL), 155-158 (GRLL), 162-166 (AASCH)and 169-180 (AYIVLCIENSFMT) of amino acids 133-180 of endostatin should be conserved to preserve anti-fibrotic activity. See col. 21, lines 8-24 and 29-39. Feghali-Bostwick et al. teach the peptides can consist of about 10 to about 60 consecutive amino acids of the C-terminal region of endostatin. 
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to arrive at the claimed invention from the teachings of Feghali-Bostwick et al. Feghali-Bostwick et al. teach the C-terminal endostatin-derived peptides with anti-fibrotic activity that consists of 10-60 consecutive amino acids of the C-terminal endostatin region overlaps with the claims range of 10-29 and 10-40 amino acids. Because there is an overlap in the range of the length of the peptide, a prima facie case of obviousness exist. Secondly, it would have been within the purview of a person of ordinary skill in the art to derive a peptide according to the claimed invention based on the teachings of Feghali-Bostwick et al. because Feghali-Bostwick et al. teach the regions of the C-terminal region of endostatin that should remained conserved to retain anti-fibrotic activity and the region includes fragments of SEQ ID NO: 3 and the amino acid sequence of SEQ ID NOs: 2 and 4-7. A person of ordinary skill in the art based on the teachings of Feghali-Bostwick et al. would have a reasonable expectation of arriving at a polypeptide of 10-29 amino acids in length comprising SEQ ID Nos: 4, 5, 6 or 7 or a variant (e.g., fragment) thereof as well as a polypeptide of 10-40 amino acids in length comprising a fragment of SEQ ID NO: 3 and SEQ ID NO:2 or a variant (e.g., fragment) thereof because the regions of the C-terminal region of endostatin that should remained conserved to retain anti-fibrotic activity we disclosed by Feghali-Bostwick et al. .
Regarding claim14, Feghali-Bostwick et al. teach the disorder is fibrosis, fibrosis of the skin, keloid, hypertrophic scar, idiopathic pulmonary fibrosis, morphea, GVHD, or subepithelial fibrosis. See col. 6, lines 55-64, col. 9, lines 35-46 and col. 32, lines 34-44.
Regarding claim 15, Feghali-Bostwick et al. teach administering a second agent, wherein the second agent is an anti-fibrotic agent, such as cyclosporine, d-penicillamine, colchicine, Relaxin and GLEEVEC. See col. 37, lines 37-67.
Regarding claims 18 and 20, Feghali-Bostwick et al. teach the C-terminal endostatin polypeptides comprises at least 40 consecutive amino acids of amino acids 133-180 of SEQ ID NO: 13 or SEQ ID NO: 2. See the abstract. Although Feghali-Bostwick et al. do not teach the peptide comprise at least 8 consecutive amino acids of SEQ ID NO: 2, 4, 5, 6, or 7 or comprises the entire sequence of SEQ ID Nos: 2, 4, 5, 6, or 7, the claims would have been prima facie obvious. The claims would have been obvious because a polypeptide of at least 40 overlaps with a peptide of 40 amino acids in length as claimed; thus, a prima facie case of obviousness exists as overlapping ranges are obvious. Furthermore, since 133-180 of SEQ ID NO: 2 of Feghali-Bostwick et al. is only 48 amino acids in length, it would have been obvious to an artisan of ordinary skill that a peptide of 40 consecutive amino acids in length would include the amino acid sequence of SEQ ID NO: 2 as there are a finite number of predictable sequences that are 40 consecutive amino acids in length derived from amino acid 133-180 of SEQ ID NO: 2 
Regarding claim 19, Feghali-Bostwick et al. teach the peptides may comprises at most 5 amino acid substitutions. See the Abstract.
Therefore, at the time of the effective filing date of the claimed invention, the claims would have been prima facie obvious to one of ordinary skill in the art 
Response to Arguments: Applicants argue the claimed invention is patentable over the teachings of Feghali-Bostwick et al. because Feghali-Bostwick et al. does not teach or suggest the use of a peptide that is not more than 29 amino acids in length comprising SEQ ID Nos:4-7 or a variant thereof or a peptide of no fewer than 10 amino acids in length and no more than 40 amino acids in length and comprising a fragment of SEQ ID NO: 3 and comprising SEQ ID NO: 2 or variant thereof. See pages 14-16 in the remarks filed June 30, 2022.
Applicants’ arguments have been fully considered but are not found persuasive because a prima facie case of obviousness exist when the claimed range lies within and/or overlaps with the range taught in the prior art. See MPEP 2144.05(I). Feghali-Bostwick et al teach the C-terminal derived endostatin peptides the C-terminal endostatin polypeptide comprises about 10 to about 60 consecutive amino acids of the C-terminal region of an endostatin protein. Feghali-Bostwick et al. further teach C-terminal endostatin polypeptides that comprise 40 consecutive amino acids of 133-180 of the C-terminal region of endostatin proteins. Feghali-Bostwick et al. teach the amino acid sequence of the C-terminal region of endostatin as well as the amino acid residues that are to be conserved to maintain antifibrotic activity. Therefore, as discussed in the office action, with the guidance provided by Feghali-Bostwick et al, the skilled artisan would have capable of arriving the claimed C-terminal derived endostatin peptides. 
Double Patenting
Response to Arguments: Applicants argue the claimed invention is patentable over the claims of U.S. Patent No. 9,365,616 B2 because the claims of U.S. Patent No. 9,365,616 B2 are directed to peptides of 9 or 48 amino acids in length. Applicants’ argument has been fully considered and are persuasive.  The rejection of Claims 6-9, 13-15 and on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,365,616 B2 has been withdrawn. 
Applicants argue the claimed invention is patentable over the claims of U.S. Patent No. 10,172,923 B2 because the claims of U.S. Patent No. 10,172,923 B2 are directed to peptides of 9 amino acids in length. Applicants’ argument has been fully considered and are persuasive.  The rejection claims 6-8, 13-15 and on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,172,923 has been withdrawn. 
Applicants argue the claimed invention is patentable over the claims of U.S. Patent No. 9,556,252 B2 because the claims of U.S. Patent No. 9,556,252 B2 are directed to peptides of 9 or 48 amino acids in length. Applicants’ argument has been fully considered and are persuasive.  The rejection of Claims 6-9, 13 and 14 on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,556,252 B2 has been withdrawn.
Summary
Claims 6, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1). Claims 12, 13-15 and 18-20 are rejected under 35 U.S.C. 103.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658